                                                                          CLERKS OFFICE U.S.DIST.COUR'
                                                                                AT ROANOG ,VA
                                                                                     FILED

                                                                                 JAN 3û 2222
                     IN TIIE UNITED STATES DISTRICT COURT                    JuLl
                                                                                A D'ull            ER:
                    FOR TIIE W ESTERN DISTRICT OF G GJNIA                   :Y:
                                  ROANOKX DW ISION                              DEP    C       K

M ETK EL ALANA,                              )   CASE NO.7:18CV00420
                                             )
                     Plaintiff,              )
V.                                           )   M EM ORANDUM OPINION
                                             )
OFFICER ROSE,c & =                           )   By:Glen E.Conrad
                                             )   SeniorUnitedStatesDistrictJudge
                     D efendants.            )
       M etkelAlanw a Virginia inm ateproceeding nro K ,Gled thlscivilrightsaction pursuant
                                                     .




to42U.S.C.51983,allegingthatcertainprison ox cersusednonlethalftresrm devicestoshoot
him on two occasions,O erwhich he was charged with sghting. The offk ersinvolved in the

shootingsarenamedasdefendantsandhavefiled amotion forsummaryjudm ent. By opinion
and order entered Deiem ber 20,2019,the courtgrantqd a sepo te m otion to dism iss Alana's

clnimsagainstHaroldClarke,theDirectoroftheVirginiaDepartmentofCorrectionsCVDOC'').
The courtfotmd thatAlana's allegations agninstClarke were insufficient to state a claim of

supervisory liability againstClarke on thetheory thatthe VDOC use offorce policy causçd the

otherdefendants'alleged useofexcessiveforceagninstAlana. Alanq movesforreconsideration

ofthe court'sorderdism issing Clarke. Becausethe allegationsin them otion m'etmpersuasiveor

m erely cllm ulative ofallegations in Alana'spriorpleadings,the courtrem ainssatissed thathe
hasfailed to s'
              tate any j 1981 claim agqinqtClarke. I'
                     .                              herefore,themotion to reconsiderwillbe
dCnied.Anappropriaieo
                    'rderwillissueherewith.
       ENTER : 'l-his-W % day bfJanuary,2020.


                                                 SeniorUnited StatesDistrictJudge
